Dismissed and Memorandum Opinion filed February 12, 2004








Dismissed and Memorandum Opinion filed February 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01411-CR
____________
 
JOHN GACHETTE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
263rd District Court
Harris County, Texas
Trial Court Cause No. 917,726
 

 
M E M O R A N D U M  
O P I N I O N




Appellant entered a guilty plea to aggravated assault of a
family member.  In accordance with the
terms of a plea bargain agreement with the State, on April 25, 2003, the trial
court deferred a finding of guilt and placed appellant on community supervision
for three years, ordered appellant to complete 200 hours of community
supervision, and assessed a find of $200.00, and set other conditions of
probation.  On June 12, 2003, the State moved  to adjudicate
appellant=s guilt.  On December 4, 2003, appellant entered a plea
of true to the State=s motion and signed a written waiver of his right of
appeal.  The trial court signed a
judgment adjudicating guilt on December 4, 2003, and in accordance with the
terms of a plea bargain agreement with the State, the court sentenced appellant
to confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  
The trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 12, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).